DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 10, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (Pub No.: 2018/0084550).
Regarding claim 16, Chen et al. discloses a terminal device (see communication apparatus 510 in fig. 5), comprising: 
a transceiver (see fig. 5, transceiver 516), configured to receive a first value broadcast by a network device, the first value (read as the predetermined threshold value in para. 0026) being configured for the terminal device to select a carrier (Chen et al. see para. 0025, 0026; After receiving the broadcast information, the UE may be configured to assess the plurality of uplink CC candidates according to the broadcast information… For example, if the pathloss of the downlink CC is greater than a predetermined threshold value which may be comprised in the broadcast information,); and 
a processor (see fig. 5, processor 512), configured to determine a target uplink carrier from a first uplink carrier and a second uplink carrier according to the first value, the first uplink carrier and the second uplink carrier being configured for the terminal device to transmit data and having different frequencies (Chen et al. see fig. 1, UL CCs 102-104; para. 0024-0026; …if the pathloss of the downlink CC is greater than a predetermined threshold value which may be comprised in the broadcast information, it may mean that the UE is far away from the BS or at cell edge of the BS coverage, or the channel quality between the UE and the BS is bad. In order to maintain good mobility management, the UE may select a low -frequency band uplink CC (e.g., uplink CC 102) as a first uplink CC to facilitate that the BS may be able to correctly receive uplink signal.). As shown in fig. 1, CC 102 is having a frequency (e.g., 900MHz) different than CCs 103 and 104 (e.g., 3.5GHz);
wherein the transceiver is further configured to send uplink data to the network device over the target uplink carrier (Chen et al. see para. 0029; After the second uplink CC is configured, the UE may be able to transmit uplink data to the BS via at least one of the first uplink CC and the second uplink CC).  
Claim 1 is rejected similarly to claim 16.
Regarding claim 10, Chen et al. discloses a method for transmitting information, comprising: 
determining, by a network device, a first value (read as the predetermined threshold value in para. 0026), the first value being configured for a terminal device to determine a target uplink carrier from a first uplink carrier and a second uplink carrier (Chen et al. see fig. 1, UL CCs 102-104; para. 0024-0026; The broadcast information may comprise, for example and without limitation, frequency (e.g., central frequency) and bandwidth information of each uplink CC, a criterion for assessing the plurality of uplink CCs, initial access parameters of each uplink CC or load distribution parameters. …For example, if the pathloss of the downlink CC is greater than a predetermined threshold value which may be comprised in the broadcast information,), and the first uplink carrier and the second uplink carrier being configured for the terminal device to transmit data and having different frequencies (Chen et al. see fig. 1, UL CCs 102-104; para. 0024, 0026;). As shown in fig. 1, CC 102 is having a frequency (e.g., 900MHz) different than CCs 103 and 104 (e.g., 3.5GHz); and 
sending, by the network device, the first value to the terminal device in a broadcast manner (Chen et al. see para. 0025, 0026; In para. 0025, …Since the BS may have a plurality of uplink CC candidates for the UE to establish the connection, the BS may be configured to transmit information of the plurality of uplink CCs in broadcast information. In para. 0026, …For example, if the pathloss of the downlink CC is greater than a predetermined threshold value which may be comprised in the broadcast information). The predetermined threshold value is comprised within the broadcast information.  
Regarding claim 2, Chen et al. discloses the feature for obtaining, by the terminal device, a second value (read as the pathloss of the downlink CC), the second value being configured to be compared with the first value, and a comparison result between the first value and the second value indicating that the target uplink carrier is one of the first uplink carrier and the second uplink carrier, wherein the target uplink carrier is selected according to the comparison result (Chen et al. see para. 0026, 0047; For example, if the pathloss of the downlink CC is greater than a predetermined threshold value which may be comprised in the broadcast information, it may mean that the UE is far away from the BS or at cell edge of the BS coverage, or the channel quality between the UE and the BS is bad. In order to maintain good mobility management, the UE may select a low-frequency band uplink CC (e.g., 
Regarding claim 7, Chen et al. discloses the feature wherein when the comparison result is that the first value is greater than the second value, the comparison result indicates that the target uplink carrier is the first uplink carrier;  and when the comparison result is that the first value is less than or equal to the second value, the comparison result indicates that the target uplink carrier is the second uplink carrier (Chen et al. see para. 0026; For example, if the pathloss of the downlink CC is greater than a predetermined threshold value which may be comprised in the broadcast information, it may mean that the UE is far away from the BS or at cell edge of the BS coverage, or the channel quality between the UE and the BS is bad. In order to maintain good mobility management, the UE may select a low-frequency band uplink CC (e.g., uplink CC 102) as a first uplink CC… If the pathloss of the downlink CC is not greater than a predetermined threshold value or there are multiple uplink CCs meet the assessing criteria, load distribution parameters may be further applied to avoid uplink congestion problem (e.g., random access channel (RACH) collision). The BS may use the load distribution parameters to evenly distribute a great number of UEs among multiple uplink CCs for performing initial access procedure. The UE may be configured to select a first uplink CC according to the load distribution parameters).  The UE compares the pathloss (e.g., second value) to the predetermined threshold value (e.g., first value), if the pathloss is greater than the threshold value, the UE selects a low-frequency band uplink CC. If the pathloss is not greater than the threshold value, the UE selects an uplink CC according to the load distribution parameters.
Regarding claim 17, Chen et al. discloses the feature wherein one of the processor and the transceiver is further configured to: obtain a second value (read as the pathloss of the downlink CC), before the processor determines the target uplink carrier, the second value being configured to be .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub No.: 2018/0084550) in view of Pao et al. (Pub No.: 2016/0127969).
Regarding claims 3, 18, Chen et al. does not explicitly disclose the feature wherein obtaining, by the terminal device, a second value comprises: randomly generating, by the terminal device, the second value.
Pao et al. from the same or similar fields of endeavor discloses the feature wherein obtaining, by the terminal device, a second value comprises: randomly generating, by the terminal device, the second value (Pao et al. see para. 0050; wherein the communication device UE1 generates at least one cell reselection value randomly, and compares each of the at least one cell reselection threshold corresponding to one of the cells 110c and 120c with the at least one cell reselection value to determine which of the at least one cell reselection rule is satisfied). The UE1 randomly generates a cell reselection value and compares the value to each of the cells 110c and 120c.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen et al. and to implement with the feature/teaching as taught by Pao et al. to randomly generate a reselection value.
The motivation would be to increase processing speed.

Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub No.: 2018/0084550) in view of Bai et al. (Pub No.: 2013/0077485).
Regarding claim 4, Chen et al. does not explicitly disclose the feature wherein obtaining, by the terminal device, a second value comprises: Page 3 of 9receiving, by the terminal device, the second value sent by the network device, wherein the second value is determined by the network device according to a load condition of the first uplink carrier and the load condition of the second uplink carrier.
Bai et al. from the same or similar fields of endeavor discloses the feature wherein obtaining, by the terminal device, a second value comprises: Page 3 of 9receiving, by the terminal device, the second value sent by the network device, wherein the second value is determined by the network device according to a load condition of the first uplink carrier and the load condition of the second uplink carrier (Bai et al. see abstract; para. 0044, 0050; The eNB can determine load related information for uplink carriers in a wireless system, and send a random access response that contains the load related information for multiple uplink carriers in the wireless system.).  Thus, the second value or the load related information for uplink carriers is transmitted by the eNB to an UE.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen et al. and to implement with the feature/teaching as taught by Bai et al. to receive load related information (i.e., second value) for multiple uplink carriers from the network.
The motivation would be to lower terminal device’s system complexity.
Regarding claim 11, Bai et al. discloses the feature for determining, by the network device, a second value according to a load condition of the first uplink carrier and the load condition of the second uplink carrier, so that the terminal device determines the target uplink carrier from the first uplink carrier and the second uplink carrier by comparing the first value and the second value; and sending, by the network device, the second value to the terminal device (Bai et al. see abstract; para. 0044, 0050; In abstract, …The eNB can determine load related information for uplink carriers in a wireless system, and send a random access response that contains the load related information for 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen et al. and to implement with the feature/teaching as taught by Bai et al. to receive load related information (i.e., second value) for multiple uplink carriers from the network.
The motivation would be to lower terminal device’s system complexity.

Claims 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub No.: 2018/0084550) in view of Lin et al. (Pub No.: 2013/0267230).
Regarding claims 9, 15, Chen et al. does not explicitly disclose the feature wherein a signal measurement quality of the terminal device is greater than a threshold value broadcast by a system.
Lin et al. from the same or similar fields of endeavor discloses the feature wherein a signal measurement quality of the terminal device is greater than a threshold value broadcast by a system (Lin et al. see para. 0161; The UE performs unrestrictive measurement to obtain a value representative of interference level, for example, RSRQ-meas. If the measured value RSRQ-meas is greater than or equal to the RSRQ-threshold, the UE still performs unrestrictive measurement).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chen et al. and to implement with the feature/teaching as taught by Lin et al. where the signal measurement quality (i.e., RSRQ-meas) of the UE is greater than the RSRQ threshold broadcasted by the network.
The motivation would be to provide transmission reliability.


Allowable Subject Matter
Claims 5, 6, 8, 12-14, 31, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note
The Applicant is welcome to request a telephonic interview if the Applicant has any questions or requires any additional information that would further or expedite the prosecution of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (Pub No.: 2020/0178333) and Li et al. (Pub No.: 2008/0069033) are show systems which considered pertinent to the claimed invention.
Liu et al. discloses a resource scheduling method and apparatus, so as to resolve problem that because a base station blindly configures an uplink resource for a terminal, a success rate for accessing the base station by the terminal via the blindly configured uplink resource is quite low.
Li et al. discloses an exemplary method of operating a base station, in accordance with various embodiments, comprises: receiving, during a first period of time, uplink signals from cellular communications devices transmitting to said base station in an uplink frequency band; transmitting to at least some of said communications devices using a second frequency band which is different from said uplink frequency band, said second frequency band being a downlink frequency band; and transmitting a broadcast signal, e.g., a beacon signal, during a second period of time, in said uplink frequency band.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAN YUEN/Primary Examiner, Art Unit 2464